Citation Nr: 1026544	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to June 26, 
2009, and to a rating in excess of 20 percent thereafter, for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones
INTRODUCTION

The Veteran retired in December 1997 after more than 28 years of 
active service.

This matter came to Board of Veterans' Appeals (Board) on appeal 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran's claim was remanded by the Board for further 
development in January 2008.  Claims for service connection for 
bilateral foot disability and sleep apnea were also remanded by 
the January 2008 Board decision.  In January 2010 the RO granted 
the Veteran's service connection claims.  Accordingly, only the 
Veteran's cervical spine increased rating claim is currently in 
appellate status before the Board.


FINDINGS OF FACT

1.  Prior to June 26, 2009, the Veteran had cervical spine 
flexion greater than 30 degrees and combined range of motion of 
the cervical spine greater than 170 degrees.  Examination did not 
show muscle spasm or guarding, abnormal gait, or abnormal spinal 
contour; no periods of incapacity associated with the cervical 
spine were shown.

2.  From June 26, 2009, the Veteran has not had cervical spine 
flexion limited to 15 degrees or less, and he has not had 
ankylosis of the entire cervical spine.  The Veteran has not had 
cervical spine incapacitating episodes totaling a duration of at 
least four weeks.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to June 
26, 2009, and to a rating in excess of 20 percent thereafter, for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in April 2004, April 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Veteran was 
afforded VA examinations during the pendency of this appeal.  The 
Veteran's private medical records and VA medical records have 
been obtained.  The Veteran provided testimony at a hearing 
before a Veterans Law Judge in August 2007.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal and have not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced the Veteran in the adjudication of 
his appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

II.  History and Rating Criteria

A November 1998 rating decision granted the Veteran service 
connection for cervical spine disability and assigned a 10 
percent rating under the diagnostic code for limitation of motion 
of the cervical spine.  The grant was made effective from January 
1, 1998, the day following the Veteran's retirement from service.  
The Veteran filed his increased rating claim in November 2003, 
stating that he had significantly reduced range of motion of the 
neck since his last VA examination.  By rating action dated in 
March 2010, the RO granted the Veteran an increased rating of 20 
percent for degenerative disc disease of the cervical spine, 
effective from June 26, 2009.  The Veteran seeks a rating in 
excess of 10 percent prior to June 26, 2009, and a rating in 
excess of 20 percent thereafter.

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbosacral and cervical spine disabilities are evaluated under 
the general rating formula for rating diseases and injuries of 
the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  

A 10 percent rating is warranted for forward flexion of the 
cervical spine is greater than 30 degrees but not greater than 40 
degrees; the combined range of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 degrees; for 
muscle spasms, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or for vertebral body 
fracture with the loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a; DC 5235-5243.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 30 
degrees; the combined range of motion of the cervical spine is 
not greater than 170 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  Each range of motion measurement is to be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(2).

III.  Prior to June 26, 2009

The Veteran testified in August 2007 that he had pain in the 
cervical spine area.  He asserted that his neck disability made 
overhead work difficult, which affected his job as a postal 
worker.  The Veteran reported that he used a neck collar, muscle 
relaxants, and anti-inflammatories to treat his neck disability.

The Board has reviewed the Veteran's medical records and finds 
that the Veteran did not meet the criteria for a rating in excess 
of 10 percent prior to June 26, 2009.  These records do not show 
that the Veteran had forward flexion of the cervical spine 
limited to 30 degrees or less, or that the combined range of 
motion of the cervical spine was 170 degrees or less.  These 
records also do not show that the Veteran had cervical muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

The Veteran stated at an October 2004 VA examination that his 
neck problem did not affect his employment with the postal 
service, though the pain in his neck sometimes was aggravated by 
certain types of repetitive activities at work.  Examination 
revealed the Veteran to have 45 degrees of cervical spine flexion 
and combined range of motion of 255 degrees.  The Veteran's range 
of motion was painless except at the extremes of the ranges. 

On VA examination in December 2006 the Veteran asserted that he 
had a 25 percent reduction of function during flare-ups.  He 
stated that there were no periods of incapacity in the previous 
year and that his neck disability did not affect his job 
performance more than it had before.  He reported that his 
activities of daily living were only minimally affected.  
Examination revealed the Veteran to have more than 30 degrees of 
cervical spine flexion and combined range of motion of greater 
than 170 degrees.  There was no spasm or tenderness.

Diagnostic Code 5243 provides that intervertebral disc syndrome 
may be rated either based on the criteria listed above or based 
on incapacitating episodes.  A 20 percent rating is for 
assignment when there have been incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months.  The medical evidence prior to June 26, 2009, 
does not show that the Veteran had any incapacitating episodes of 
cervical intervertebral disc syndrome.  Consequently, he is not 
entitled to a rating in excess of 10 percent based on 
incapacitating episodes prior to June 26, 2009.

The VA examination reports, the VA outpatient records, and the 
private medical records dated prior to June 26, 2009, do not show 
that the Veteran met any of the criteria for a rating in excess 
of 10 percent.

The Board has considered such factors as pain, weakness and 
incoordination with use, including the Veteran's assertion that 
he has 25 percent reduction of function during flare-ups.  The 
Board notes that even with a 25 percent further reduction in 
range of motion the Veteran would still not have met the criteria 
for a 20 percent rating.  Thus the Veteran is not entitled to a 
rating in excess of 10 percent prior to June 26, 2009 even with 
consideration of such factors as pain, weakness and 
incoordination with use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).



IV.  From June 26, 2009

The Board has reviewed the Veteran's medical records and finds 
that the Veteran has not met the criteria for a rating in excess 
of 20 percent from June 26, 2009.  Since that date the Veteran 
has not had forward flexion of the cervical spine limited to 15 
degrees or less, and he has not had ankylosis of the entire 
cervical spine.  A June 2009 VA examination report specifically 
states that the Veteran does not have ankylosis of the cervical 
spine and that the Veteran has 30 degrees of cervical flexion.  
The examination report notes that there was objective evidence of 
pain following repetitive motion, but no additional limitation of 
motion after repetition.  

At the June 2009 VA examination the Veteran reported that in the 
previous 12 months that he had had one incapacitating episode 
lasting three days resulting from his cervical spine disability.  
The Veteran has not been shown to have had incapacitating 
episodes having a total duration of at least four weeks in the 
past 12 months.  Consequently, he is not entitled to a rating in 
excess of 20 percent based on Diagnostic Code 5243.

The VA examination report, the VA outpatient records, and the 
private medical records dated from June 26, 2009 do not show that 
the Veteran met any of the criteria for a rating in excess of 20 
percent.

The Board has considered such factors as pain, weakness and 
incoordination with use, however, even with such considerations 
the medical evidence dated from June 26, 2009, does not show that 
the Veteran's cervical forward flexion was limited to 15 degrees 
or less, or that he had ankylosis of the cervical spine, and thus 
the Veteran is not entitled to a rating in excess of 20 percent 
from June 26, 2009.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

V.  Extraschedular Consideration

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, the case must be referred to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In 
this case the Veteran's cervical spine disability has not 
resulted in frequent hospitalization or marked interference with 
employment.  The record reveals that the Veteran is employed full 
time and in June 2009 he stated that the had missed less than one 
week of work due to his cervical and lumbar spine disabilities 
during the past year.  In this case the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and provided for higher ratings for additional or 
more severe symptoms, which have not been shown.  For this 
reason, the disability pictures are contemplated by the Rating 
Schedule, and the assigned schedular ratings are adequate, and no 
referral for an extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).

In sum, the Veteran has not been shown to have met the criteria 
for a rating in excess of 10 percent for his cervical spine 
disability at any time prior to June 26, 2009, or to a rating in 
excess of 20 percent anytime thereafter.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).


ORDER

A rating in excess of 10 percent prior to June 26, 2009, and to a 
rating in excess of 20 percent thereafter, for degenerative disc 
disease of the cervical spine is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


